Our attention is directed to two cases decided by this court since the original briefs were prepared herein, to wit: Jones v. Duncan, 168 Okla. 598, 35 P.2d 451, and R.  R. Motor Co. v. Kings, Inc., 169 Okla. 231, 36 P.2d 900. Our opinion here is not contrary to either of those decisions, nor any departure of the rule in thos cases.
In Jones v. Duncan, supra, the appellant did not rely upon a showing of impossibility of making case-made, but rather on the inability of his client to pay for and obtain a transcript of the reporter's notes. There was an attempt to rely upon a right to have a transcript of the reporter's notes without charge therefor, but there was no specific showing that a case-made could not be made without such transcript of the stenographic notes.
In R.  R. Motor Co. v. Kings, Inc., supra, the appellant obtained from the reporter a transcript of his notes of the testimony of the witnesses. The appellant deemed this transcript to be inaccurate in some respects. His attorney complained thereof to the reporter and the trial judge. Certain of the desired corrections were made. As to others, he was directed to reduce his views and requests to writing. This he did not do, but instead sought a new trial for impossibility of making case-made. In the opinion it was pointed out, in substance, that appellant should have proceeded as the trial court directed, and that if necessary he might have proceeded under section 541, O. S. 1931, to settle any controversy as to the correct statement of the testimony of a witness. Obviously, there the attorney must have had a fairly clear recollection of the material details of the testimony, else he could not and would not have presented his pointed criticism of the details in the transcript. Upon that same recollection he could and should have proceeded in the preparation of his case made. The opinion reflects no character of showing that he was unable to do so.
In the case at bar there was no attempt to rely on a right to the transcript without charge, there was ample proof that it was impossible to transcribe the notes because they had been destroyed without fault of the party desiring to appeal. There was here no attempt to rely on errors in the transcript; there was no transcript and none could possibly be made. There was here a showing of the reasons why it was impossible to make a case-made without the transcript of the reporter's notes, together with opinion evidence, well-founded, that it was impossible to so prepare a case-made.
The mere lack or absence of a transcript of the reporter's notes, or the inability or impossibility of procuring such transcript alone, does not confer the right of a new trial. The party desiring to rely on the applicable provision of the statute must go further and show that it is impossible, without his fault, to make a case-made. That showing was made here and not refuted. The petition for rehearing should be, and is, denied.
McNEILL, C. J., and BUSBY, PHELPS, and CORN, JJ., concur.